EXHIBIT ON2 TECHNOLOGIES, INC. RETENTION AND SEVERANCE PLAN The Company hereby adopts the ON2 Technologies, Inc. Retention and Severance Plan, effective as of, and conditioned upon, the signing of the Merger Agreement (as defined herein), for the benefit of certain employees of the Company on the terms and conditions hereinafter stated. The Plan, as set forth herein, is intended to assist in the retention and continued dedication of qualified employees in the event of the Change of Control (as defined herein) of the Company and provides for certain payments to eligible employees in connection therewith. SECTION 1.DEFINITIONS. As hereinafter used: 1.1“Base Salary” means the annual salary paid to a Participant by the Company immediately prior to the Closing Date as compensation for his or her services, and which has been disclosed to Parent. Base Salary shall not include any incentive compensation, overtime, bonuses or other income paid to the Participant. 1.2“Board” means the Board of Directors of the Company. 1.3“Cause” means (i) Participant’s willful and continued failure to perform the duties and responsibilities of his position (other than as a result of the Participant’s illness or injury) after there has been delivered to Participant a written demand for performance from the Participant’s supervisor which describes the basis for the supervisor’s belief that Participant has not substantially performed his duties and provides Participant with a reasonable period of not less than ten (10) days to take corrective action; (ii) any material act of personal dishonesty taken by Participant in connection with his responsibilities as an employee of the Company with the intention that such action may result in the substantial personal enrichment of the Participant; or (iii) Participant’s conviction of, or plea of nolo contendere to, a felony that the Company reasonably believes has had or will have a material detrimental effect on the
